Citation Nr: 1213384
Decision Date: 04/12/12	Archive Date: 05/24/12

DOCKET NO.  11-06 868	)	DATE MAY 04 2012
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ORDER


     The following corrections are made in a decision issued by the Board on April 12, 2012 uwith regard to the issue of entitlement to waiver of an overpayment of education benefits:

The Veterans middle initial is changed from E. to S throughout the decision.

On page 8, in the first line under the ORDER heading, pension is replaced with education.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 1213384	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-39 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for warts of the right hand as secondary to service-connected right hand psoriatic arthritis with synovitis.

2.  Entitlement to an initial disability rating for scars bilateral hands and wrists in excess of 10 percent from February 8, 2010 to September 1, 2011 and in excess of 20 percent beginning September 2, 2011.

3.  Entitlement to an initial disability rating for gastroesophageal reflux disease (GERD) in excess of 30 percent from December 5, 2008 to October 30, 2011, and in excess of 60 percent beginning October 31, 2011.

4.  Entitlement to an initial disability rating in excess of 10 percent for right hand psoriatic arthritis with synovitis, for the period from December 5, 2008 to September 2, 2011.

5.  Entitlement to an initial disability rating in excess of 10 percent for left hand psoriatic arthritis with synovitis, for the period from December 5, 2008 to October 4, 2010, and from May 1, 2011 to September 2, 2011.

6.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of right thumb, due to right hand psoriatic arthritis with synovitis, as of September 2, 2011.

7.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of left thumb, due to left hand psoriatic arthritis with synovitis, as of September 2, 2011.

8.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of right index finger, due to right hand psoriatic arthritis with synovitis, as of September 2, 2011.

9.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of left index finger, due to left hand psoriatic arthritis with synovitis, as of September 2, 2011.

10.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of right long finger, due to right hand psoriatic arthritis with synovitis, as of September 2, 2011.

11.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of left long finger, due to left hand psoriatic arthritis with synovitis, as of September 2, 2011.

12.  Entitlement to an initial compensable disability rating for limitation of motion of right ring finger, due to right hand psoriatic arthritis with synovitis, as of September 2, 2011.

13.  Entitlement to an initial compensable disability rating for limitation of motion of left ring finger, due to left hand psoriatic arthritis with synovitis, as of September 2, 2011.

14.  Entitlement to an initial compensable disability rating for limitation of motion of right little finger, due to right hand psoriatic arthritis with synovitis, as of September 2, 2011.

15.  Entitlement to an initial compensable disability rating for limitation of motion of left little finger, due to left hand psoriatic arthritis with synovitis, as of September 2, 2011.

16.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a June 2011 removal of a wart from the Veteran's right third finger. 

17.  Entitlement to an effective date prior to February 8, 2010 for service connection for scars of the left and right hands and right wrist.

18.  Entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.

(The issues of entitlement to an eligibility percentage for educational assistance in excess of 70 percent under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) and entitlement to a waiver of the recovery of overpayment of VA Chapter 33 education benefits in the amounts of $3,000.00, $2,271.49, $2,058.75 and $116.68 will be the subjects of separate decisions of the Board).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active duty service from May 13, 2003 to July 17, 2003, from December 31, 2003 to April 1, 2004, from May 13, 2007 to June 20, 2007, from July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  The Veteran also had service in the Reserve Officer Training Corps (ROTC) from August 23, 2004 to May 13, 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New York, New York, Department of Veterans' Affairs (VA) Regional Office (RO).  

A November 2009 rating decision granted service connection for GERD, and assigned a 30 percent disability rating as of December 5, 2008.  The Veteran did not file a notice of disagreement with this claim; however, additional VA medical records were associated with the claims file within one year of the initial grant of service connection for the Veteran's GERD, prior to the expiration of the appeal period.  As such, this issue has been characterized as entitlement to a higher initial rating following the grant of service connection.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

A January 2010 rating decision granted service connection for a right hand condition, claimed as right hand arthritis and surgery and a left hand condition, claimed as left hand arthritis and surgery, both at 10 percent disability ratings with the effective date of December 5, 2008.

In a January 2011 rating decision, the RO granted service connection for right wrist surgical scars and assigned a disability rating of 10 percent, as of February 8, 2010.  In an October 2011 rating decision, the RO granted service connection for scars to the left hand but continued the 10 percent disability rating for the Veteran's scars on his hands and wrists.

In an October 2011 rating decision, the RO denied a temporary total rating for convalescence due to treatment of a service-connected disability.  The claim was based upon surgery to removal of a wart from the Veteran's right hand.  The RO determined that the wart on the Veteran's right hand was not service-connected, and therefore a temporary total rating could not be granted.  The Veteran filed a notice of disagreement to this decision that same month.  The RO then issued a statement of the case (SOC), later in October 2011, which listed the issue as entitlement to service connection for residuals of a wart on the right hand, as secondary to the service-connected right hand psoriatic arthritis with synovitis.  The Veteran filed a substantive appeal to this SOC in November 2011.  

The issues of entitlement to a temporary total rating for convalescence based on treatment of a service-connected disability; entitlement to an effective date prior to February 8, 2010 for service connection for scars of the left and right hands; and entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current warts on the Veteran's hands are related to his service-connected scars of his hands and wrists.

2.  The Veteran had three painful scars which were incurred prior to the appeals period; he incurred his fourth painful scar as a result of surgery to his left hand on October 4, 2010 and his fifth painful scar as a result of surgery on June 18, 2011 to remove a wart from his right third finger.

3.  The Veteran's GERD has been manifested by symptoms productive of severely impaired health over the entire appeals period.

4.  Prior to June 19, 2010, the Veteran's right and left hand psoriatic arthritis was manifested by chronic pain, limitation of function and incapacitating exacerbations occurring three or more times per year; based upon the chronic, severe nature of the symptoms, the Veteran's  psoriatic arthritis was in its active phase.

5.  As of June 19, 2010, the Veteran's right hand psoriatic arthritis was manifested by disability that approximated unfavorable ankylosis of all five digits.

6.  As of June 19, 2010, the Veteran's left hand psoriatic arthritis was manifested by disability that approximated unfavorable ankylosis of all five digits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a wart disorder of the Veteran's scars on his hands and wrists are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for an initial disability rating of 20 percent is warranted for the period from  February 8, 2010 to June 17, 2011, and for an initial disability rating of 30 percent as of June 18, 2011 for scars of the Veteran's hands and right wrist. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.118, Diagnostic Code 7804 (2011).

3.  The criteria for an initial disability rating of 60 percent are met for the entire appeals period for GERD.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.114, Diagnostic Code 7346 (2011).

4.  Prior to June 19, 2010, the criteria for an initial disability rating of 40 percent were met for right and left hand psoriatic arthritis based on its active process.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.71a, Diagnostic Codes 5002, 5009 (2011).

5.  As of June 19, 2010, the criteria for an initial disability rating of 60 percent is warranted for right hand psoriatic arthritis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.71a, Diagnostic Code 5216 (2011).

6.  As of June 19, 2010, the criteria for an initial disability rating of 50 percent is warranted for left hand psoriatic arthritis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.71a, Diagnostic Code 5216 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in granting service connection for warts of the Veteran's hands, there are no further VCAA duties with regard to that claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The appeals for higher initial ratings for bilateral hand disabilities, GERD and scars arise from disagreements with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records. The Veteran has not contended that there is any additional relevant evidence to be obtained for the appeals period.  The Veteran was provided with VA examinations in October 2009 and March 2011 for his service-connected GERD, in July 2010, September 2011, and January 2012 for his service-connected scars, and in October 2009, June 2010 and September 2011 for his service-connected bilateral hand disabilities.  These examination reports, along with the additional treatment records and lay statements in evidence, provide enough information regarding the symptoms of the Veteran's service-connected disabilities to appropriately adjudicate the claims.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran has contended that his wart is related to his scars on his right hand, as it formed close to the scar tissue.

July 2011 VA treatment records show that the Veteran was diagnosed with a verruca vulgaris wart on his right third dorsal finger.  It was noted that recurrence was a concern.  The Veteran underwent two shave incisions, with the second at the end of July 2011.  It was noted that he had been treated for the wart on June 16, July 7, and July 21 with electrodessication of the base.  The Veteran did not have any recurrence at the end of July.  

A June 2011 VA medical record shows that the Veteran had a recent large wart on the dorsal right third digit, status post failure of multiple treatment modalities.  He noted that the large wart had been in close proximity to his previous surgical scars at the third MCP and may have been related to that.  He was one week status post shave excision of the wart.  The examiner had informed the Veteran that he would have a large scar as a result of the procedure, but the Veteran stated that he preferred the scar rather than a wart.  The examiner also informed the Veteran that the wart might reoccur.
 
A VA examiner was asked to provide an opinion as to whether the Veteran's wart was related to his scars.  A September 2011 VA examination reflects the examiner's opinion that the Veteran's wart on his right hand, which had been removed, was less likely than not proximately due to or a result of the Veteran's service-connected condition.  He provided the rationale that warts were viral in etiology and he could only speculate that the scar may have increased the susceptibility to developing a viral wart.

An October 2011 VA medical record shows that the Veteran had a history of verruca vulgaris which seemed to localize in his surgical scars.  

In a November 2011 statement, a VA physician, J.L., MD, noted that the Veteran had skin wart lesions directly over the surgical scars on his hands.  The examiner referred to a dermatological evaluation performed in October 2011, in which the specialist opined that the wart formation could be secondary to weakened and damaged scar tissue and that the Veteran was now more susceptible to further wart formation.  The examiner found that, although there was no known relationship between arthritis and wart formation, the Veteran did have wart lesions over the surgical scars that required medical treatment with a dermatologist.

In another statement dated in November 2011, a private physician, F.C.T., M.D., noted that the Veteran had a history of warts which had been treated surgically.  He indicated that the Veteran had a large wart excised from the proximal phalanx of the left third finger distal to the linear scar.  There was a scar on this location as well.  The examiner found a history of large warts treated surgically on the dorsal right hand.  He concluded that the Veteran's previous surgery may have compromised the skin allowing growth in the past along the suture lines, and that there were no such lesions at the time of the examination.

A January 2012 VA medical record shows that the Veteran reported developing frequent warts along his suture lines.

Analysis

While the medical evidence shows that the Veteran did not have an active wart on examination, the June 2011 examination report shows that the Veteran had the wart removed one week prior to the examination.  VA medical records show that he was still undergoing treatment to excise the wart throughout July 2011.  In addition, the examiners have noted the likelihood that warts would reoccur at the site of the scars.  While initially the Veteran claimed service connection for a wart at the site of his scar on his right third finger, there is some evidence that he has had multiple warts on his hands, close to his surgical scars.  In July 2011, the Veteran was found to have verucca vulgarus.  As such, the first element of service connection on any basis, a current disability, is found.  Brammer, McLain.

The Veteran has provided credible lay evidence that he has had warts which developed at the site of his surgical scars.  The September 2011 VA examiner could not provide an opinion as to the potential relationship between the Veteran's scars and his wart; however, private examiners have noted the proximity of his warts to his scars, and provided additional evidence that the Veteran's warts are related to his scars, noting the possibility that the Veteran's skin around his surgical scars is more susceptible to wart formation.  

Based upon the evidence of recurring warts in the immediate area of the service-connected scars and the medical evidence supporting a relationship between the two, service connection for a wart condition on the Veteran's hands, as secondary to his service-connected surgical scars, is warranted.

Evaluation of initial disability ratings - laws and regulations

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial disability rating - Scars

Background

Service connection for scars was established effective July 2010, and the disability has been rated under the current criteria for evaluating scars, which came into effect on October 23, 2008.  

The Veteran had a VA examination in July 2010 that revealed 2 scars on his upper extremity, on the wrist and the 3rd finger.  These scars were as a result of his right wrist and long finger synovectomy.  The scar on the right dorsal wrist was 1 cm by 3 cm, and the scar on dorsal third metacarpophalangeal (MCP) joint was 0.5 by 2 cm.  Scars were superficial, painful, hypertrophic with no skin breakdown, inflammation, edema, keloid or other disabling effects.  He noted that they were both painful, and in a January 2011 rating decision, he was granted service connection and assigned a 10 percent disability rating under Diagnostic Code 7804 as of February 8, 2010, the date of his claim.

He underwent surgery on his left hand in October 2010.  Treatment records from his surgery show that the Veteran had a painful scar on his left hand.  A January 2011 VA medical record shows that the Veteran continued to have painful, tender scars from procedures on his hands. 

VA medical records in June and July 2011 reflect that the Veteran had a wart removed from his right third finger, adjacent to his scar from his 2007 surgery.  He was informed that he would have a scar as a result of the surgery.

He was provided with a VA examination in September 2011, where the examiner found that the Veteran had five scars, which were all either surgical or traumatic in nature and all occurred between 2005 and 2011.  The examiner noted a surgical scar on the Veteran's right wrist since 2007, a scar on the right third digit since June 2011, and a scar on his third digit of the right hand.  In addition, the Veteran had a scar on his left knuckle since 2010 and a scar at the left palmar base and digit since 2005.  The examiner reported that none of the scars were painful or unstable, and that they were all superficial.  The measurements of the three non-linear scars were: 1.7 by 0.3 cm, 2.5 by .5 cm, 1.5 by 2.0 cm on the right upper extremity and 4.5 by 0.5 cm and 1.5 by 0.2 cm on the left extremity.  

As part of a VA examination of the Veteran's hands, the examiner noted that the Veteran had three scars on his right upper extremity.  The examiner noted that the surgical scar on the right dorsum wrist had no skin breakdown and that the Veteran reported no pain.  The scar on his right 3rd finger, and the dorsum of the MCP also had no skin breakdown, but the Veteran reported pain.  The third scar, at the proximal phalanges of the right 3rd finger, was also painful but had no skin breakdown.  The examiner reported that none of these scars had inflammation, edema, or keloid formation, and that they were superficial.  

An October 2011 VA medical record shows that the Veteran had a history of painful scars resulting from surgeries for arthritis as well as wart removal.

In the October 2011 rating decision, the RO service-connected scars on the Veteran's left hand.  The RO noted that the Veteran had a scar on the left palmar base, which was incurred in service.  An effective date of July 30, 2010 was granted, as this was the date that the Veteran filed his claim for scars on his left hand.  The RO also noted that the Veteran had a surgical scar on his left third knuckle, due to his service-connected left hand disability.  This scar was found to be painful.  The RO informed the Veteran that painful scars were rated together, and found that the Veteran's right wrist scar was no longer painful, but as his left knuckle scar was shown to be painful, he remained at a 10 percent disability rating under Diagnostic Code 7804.  The Veterans left palmar scar was rated as noncompensable under Diagnostic Code 7802.

VA medical records show that the Veteran was seen in November 2011 for a second laser treatment for his scars.  It was noted that four scars were treated, and that he had noticed some improvement but that they had returned to their prior state, which was noted by the Veteran to be painful and had some pruritis associated with the areas.  The examiner noted that the Veteran had a linear erythmatous scar on the right dorsal wrist, a well demarcated erythmatous rectangular scar with focal areas of hypertrophy overlying the dorsal MCP joint on the right third digit, and a linear erythmatous scar on the left dorsal hand. 

In November 2011, the Veteran submitted detailed contentions reporting five painful and tender scars, resulting from surgeries on his hands due to his service-connected bilateral hand arthritis.  The Veteran contended that he had three painful and tender scars as of his first VA examination-one on his left dorsal palm, one on his right 3rd MCP and one on his right wrist.  He indicated that all of his dermatological treatment records showed that his scars were painful.  

A November 2011 medical record from a private physician, F.C.T., MD, shows that the Veteran had multiple scars on the dorsum of his hands.  

In a December 2011 statement, the Veteran contended that he had three painful scars at his first examination, and that his fourth painful scar was a result of his left hand surgery in October 2010.  His fifth painful scar was a result of his surgery to remove a wart on his right hand as of June 2011.  

In a December 2011 statement, a private physician, F.C.T., MD, indicated that the Veteran had five very painful scars, and that three resulted from synovectomy procedures-one on the left middle-finger MCP, one on the right middle finger MCP and one on the right wrist.  In addition, the Veteran had a scar from a wart excision on the right middle finger and one from a trigger release.  The examiner noted that four out of the five procedures had created very painful tender keloid scars, and that all of the surgical procedures which had created the scars were directly necessitated by bilateral hand arthritis.

The Veteran was afforded another VA examination in January 2012.  The examiner noted 4 scars: one on the right wrist, which was from a 2007 surgery while on active duty.  The examiner noted that it was 2.8 by .7 cm.  The second was on the left 3rd MCP joint and was 3.0 by 1.0 cm and was a result of a 2010 surgery.  The third was a left palm scar, which was very thin and was a result of a 2005 surgery.  The fourth was on his right 3 MCP joint, and was 2.5 by 0.4 cm and was status post right little finger MCP joint synovectomy.  The examiner noted that while measuring the scars there was no pain; in addition, he was getting laser treatment for them without anesthetic.  

In February 2012, the RO increased the disability rating for scars to 20 percent, as of September 2, 2011, the date of the VA examination reflecting that the Veteran had a painful surgical scar on his right third MCP joint.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Unstable or painful scars are rated under Diagnostic Code 7804, which provides that, one or two such scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation and five or more such scars warrant a 30 percent evaluation. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Codes 7802,7804 (2011).

It appears from the record that the Veteran had three scars at the beginning of the appeals period-one on his right wrist and one on his right third finger, both as the result of synovectomies in 2007, and one on his left palmar surface of his hand, which had been present since 2005.

In October 2010, the Veteran underwent a synovectomy on his left third finger, resulting in the fourth scar.

In June 2011, the Veteran underwent removal of a wart on the right third finger, resulting in his fifth scar.  

The Veteran scars have been rated on the basis that some of them had been assessed as painful.  

He has contended that all of his scars are painful, and have been since the beginning of the appeals period.  He is competent to provide such lay evidence.  Layno.
Examination reports reflect differing assessments with respect to whether the Veteran's scars are painful, the current rating criteria for scars does not require that scars are painful upon examination.  In this case, the Veteran has stated that his scars are painful, and has submitted reports from private physicians who have found the scars to be painful.  

Therefore, the disability rating assigned for the Veteran's scars will be based upon when during the appeals process each scar was incurred.  The Veteran has asserted that three initial scars have been painful since the beginning of the appeals period.  As such, a 20 percent disability rating is warranted beginning on February 8, 2010.  

The Veteran incurred his fourth painful scar as a result of surgery to his left hand on October 4, 2010.  As the criteria for a 20 percent disability rating includes three or four scars, a higher disability rating would not be warranted based upon this scar.

On June 18, 2011, the Veteran underwent a procedure to remove a wart from his right third finger, resulting in his fifth painful scar.   As such, disability rating of 30 percent is warranted as of this date.  

Other Diagnostic Codes have been considered in order to provide the Veteran with the most beneficial rating available; however, the Veteran's scars are not on his head, face or neck, are not deep and linear, and do not cause any limitation of function of his hands or wrists.  The evidence of record shows that the limitations in his hands and wrists are associated with his underlying arthritis.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (2011).

Initial disability rating - GERD

Background

An October 2009 VA examination report shows that the Veteran indicated that he had dysphagia to solids, not liquids, occurring several times per week.  He also noted burning chest pain associated with substernal chest pain occurring frequently, several times per week.  There was no hematemesis or melena, nausea or vomiting.  The Veteran had reflux without regurgitation, occurring several times per week.  The Veteran had no esophageal trauma.  The examiner noted that the condition had not affected occupational functioning to a significant degree.  His activities of daily living (ADLS) were intact.  The diagnosis was GERD and esophageal spasm.

A July 2010 VA medical record shows that the Veteran presented with one to two episodes per month of severe epigastic pain that radiated up his chest lasting 30 minutes.  He denied dysphagia, odynagia, weight loss or GERD symptoms at baseline.  

A March 2011 VA examination report shows that the Veteran reported dysphagia with solids and liquids with most meals and epigastric pain which radiated to the back and throat every day, lasting twenty to thirty minutes.  He denied hematemesis, but had occasional blood streaked stools.  He reported regurgitation after every full meal, and nausea in the morning, with vomiting most days.  He took medications, omeprazole and ranitidine, which had moderate relief.  He indicated that his stomach condition caused frequent trips to the bathroom due to vomiting and frequent use of sick leave due to pain and discomfort.  The disability had no effect on his ability to perform ADL.  

A March 2011 VA medical record shows that the Veteran had one to two episodes per month of severe epigastric pain which radiated up his chest lasting thirty minutes.  He denied dysphagia, odynophafia, weight loss, or GERD symptoms at baseline.  The examiner noted that an EGD had been performed with a normal biopsy.  

An October 2011 VA medical record shows that the Veteran was found to have a combination of painful vomiting and regurgitation that have created a severe impairment of health and activities of daily living.  The examiner noted that these had been better controlled with acid suppressive medications.

A December 2011 VA medical record shows that the Veteran had a history of GERD with painful regurgitation and vomiting since active duty in 2008.  The examiner noted that this was likely a permanent condition.  

In a December 2011 statement, the Veteran indicated that he had the same symptoms throughout the appeals period, including painful vomiting and regurgitation.  He contended that the prior examiners had not adequately recorded or considered his symptoms that he suffered from as a result of GERD throughout the appeals period.   

Analysis

The Veteran's gastroesophageal reflux disease (GERD) is currently service-connected under Diagnostic Codes 7399-7346.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).  

In this case, the rating schedule does not provide a specific code for GERD, so the Veteran's disability has been rated under Diagnostic Code 7346, pertaining to hiatal hernia.  Under this Diagnostic Code, a 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected GERD meets the criteria for a 60 percent disability rating for the entire appeals period.  At his October 2009 examination, the Veteran indicated that he had substernal chest pain which was several times per week.  In March 2011, he indicated that had ongoing dysphagia, epigastric pain, and regurgitation and vomiting.  The Veteran has indicated in several statements that his symptoms have been consistent throughout the appeals period.  The Veteran is competent to provide evidence of the symptoms of his GERD.  Layno.  While it appears that the Veteran's report to his examiners in October 2009 and July 2010 show that he was not having such severe symptoms of GERD at that time, the Veteran had consistently asserted that these reports were not accurate and that he was actually having pain and vomiting throughout the appeals period, causing his health to be severely impaired.  As such, the Veteran meets the criteria for a 60 percent disability rating for GERD throughout the appeals period.

This is the maximum rating allowed under the criteria for rating GERD.  Other Diagnostic Codes have been considered in order to provide the Veteran with the most beneficial rating; however, the Veteran's symptoms are most appropriately rated under the criteria associated with Diagnostic Code 7346.  Other Diagnostic Codes with arguably similar criteria do not provide a disability rating in excess of 60 percent.  38 C.F.R. § 4.114, Diagnostic Code 7305, 7319 (2011).


Initial disability rating - arthritis of the left and right hands

Background

In an April 2009 statement, the Veteran contended that he had ongoing inflammation in both of his hands and that his bilateral hand condition was debilitating.

An October 2009 VA examination report shows that the Veteran complained of pain in his hands and mild to moderate effects on his occupation.  At that time, the Veteran was a teacher and had to leave class and could not carry objects due to his bilateral hand disability.  Upon examination, the Veteran had normal range of motion of his hands, but with pain.  

A December 2009 letter from a private physician, E.M., MD reflects his opinion that the Veteran had bilateral arthritis in his hands which causes significant disruption in his occupation as he is frequently unable to lift boxes or type for long periods of time without tremendous pain.

A January 2010 VA medical record shows that the examiner felt that the Veteran's functional limitations due to his bilateral hand disability was mild to moderate.

A June 2010 VA examination shows that the Veteran complained of progressive pain, stiffness and weakness in his hands.  The examiner noted a decrease in hand strength and pain, limited motion, swelling, weakness, and stiffness in all fingers, including the thumb and on both sides.  The Veteran indicated that he had daily severe flare-ups of his hands which lasted for hours.  While the Veteran had normal range of motion of his fingers, he had pain on all movements.  The examiner diagnosed psoriatic arthritis with hand synovitis with significant effects on his occupation and problems lifting and carrying with decreased strength and pain in his upper extremities.

A June 2010 letter from a private physician, J.W., MD, shows that the Veteran had undergone treatment for bilateral arthritis in both hands.  The examiner noted that the Veteran had visible bilateral swelling on all metacarpal joints in both hands, and that his bilateral hand arthritis had caused significant disruption in his occupation as he was frequently unable to move boxes or type for long periods of time without tremendous pain.  There were significant limitations in ranges of motion in all of his metacarpal joints and wrists, and a significantly reduced capacity for holding moderately weighted objects in either hand for extended periods of time without pain and subsequent loss of grasp or grip.

A January 2011 statement from the Veteran reflects his contentions that he had incapacitating exacerbations four to five times per week and had an extensive medical history of surgeries, urgent care, and emergency room visits for his hands.  He also noted that he had used a myriad of medications which had failed to treat his hands, and would likely need future surgeries.   The Veteran noted pain and locking in his hands, which caused incapacitation almost every day of the week.  The Veteran reported that he required heated gloves in the morning in order to achieve produce limited daily activities of living.  He indicated that he had only recently obtained employment after a year of being unemployed, partially due to his service-connected hand disability. 

A January 2011 VA medical record shows that the Veteran was assessed as having an undifferentiated arthritic process that had been refractory to conventional therapies for inflammatory arthricides.  The examiner noted the symptoms would be monitored for progression and an effort would be made to review his pathology to better understand his underlying condition.  Another VA medical record during this time shows that the Veteran had been treated for the bilateral hand disability with several medication regimens, including methotrexate, prednisone and enterecept without significant improvement.

A September 2011 VA examination report shows that the Veteran began having bilateral hand pain in May 2003.  He had limitation of motion in the hands and had difficulty tying his shoes and holding onto things without pain.  He stated that he was forced to withdraw from school and went to the VA often for treatment.  

The Veteran reported that he was unable to work on a steady basis. He indicated that he has had exacerbations of pain and has had many surgeries to his hands. The Veteran reported flare-ups which affected the functioning of his hands at night time.  He indicated that he used hot water and took pain medications.  He reported that he had increased pain with even minimal physical activities.  The examiner noted limited motion in all of the Veteran's fingers on both hands, and that there was a gap of one to two inches between his thumb pad and the fingers, with pain at this level.  

There was a gap between his fingertips and the proximal transverse crease of the palm and evidence of painful motion.  In addition, there was limitation of extension of the index finger and long finger of both hands, to less than 30 degrees.  The examiner noted pain on motion.  The Veteran was unable to perform repetitive use testing, due to pain.  

The examiner noted that the Veteran had functional loss of all of his fingers and loss of rage of motion with repetitive use.  The Veteran had pain on movement in all of his fingers and swelling in a few of his fingers on each hand.  He also had tenderness to palpation on both sides.  The Veteran did not have ankylosis and did not have functional loss such that his hands would be well served by an amputation with prosthesis.  The examiner noted upon X-rays that the Veteran had degenerative or traumatic arthritis.  Finally, the examiner noted that the Veteran's bilateral hand disability affected his ability to work and attend school.

A February 2012 statement from the Veteran reflects his contention that his bilateral hand disability was debilitating, and that he had little to no range of motion in his hands.  He asserted that his hand disability had been debilitating and incapacitating since his date of service connection, December 5, 2008.

Analysis

For the period from December 5, 2008 to September 2, 2011, the Veteran's right hand psoriatic arthritis with synovitis was rated under Diagnostic Code 5009, pertaining to arthritis, other types.  That Diagnostic Code provides ratings under the criteria for rheumatoid arthritis (RA).  Diagnostic Code 5002 pertains to RA and provides that rheumatoid arthritis disability can be assigned ratings based on active or inactive disease processes.  

RA as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling. When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

Diagnostic Code 5002 provides that RA in an inactive phase will be rated on the basis of chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis. The higher evaluation will be assigned.  Id.

For the period from December 5, 2008 to October 4, 2010 and from May 1, 2011 to September 2, 2011, the Veteran's left hand psoriatic arthritis with synovitis was rated under Diagnostic Codes 5099-5003.  38 C.F.R. § 4.27.  A temporary total rating was in effect for the period from October 5, 2010 to April 30, 2011, for convalescence from surgery.

Diagnostic Code 5003 pertains to degenerative arthritis, and provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The RO rated the Veteran's bilateral hand disabilities based upon limitation of motion of his fingers beginning on September 2, 2011.  The Veteran was provided with 10 percent disability ratings for his thumb, index finger and long finger and noncompensable disability ratings for his ring and little finger under Diagnostic Codes 5228, 5229 and 5230, for both hands.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2012).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

Based upon the chronic, acute nature of the Veteran's psoriatic arthritis, as shown by his ongoing symptoms of pain, limitation of function and periods when he is unable to function utilizing his hands, his psoriatic arthritis will be rated under the criteria pertaining to its active process. 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009 (2011).  
 
The evidence reflects that the Veteran's bilateral hand disability produced at least three incapacitating exacerbations per year.  At his October 2009 VA examination, the Veteran indicated that he was unable to continue teaching class at times or to carry objects due to his bilateral hand arthritis.  In December 2009, a private physician observed that the Veteran was frequently unable to lift boxes or even type for periods of time without tremendous pain.  Thus, the Veteran's bilateral hand psoriatic arthritis approximates the criteria of incapacitating exacerbations occurring three or more times a year.  At that time, however, the Veteran was still functioning and remained employed.  The evidence does not reflect that the Veteran was experiencing severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  As such, a higher disability rating prior to June 19, 2010 is not warranted.  Id.

Alternative Diagnostic Codes have been considered in order to provide the Veteran with the highest disability rating; however, the Veteran's bilateral hand disability prior to June 19, 2010, a rating under the criteria for RA is most appropriate and provides the Veteran with the highest rating based upon the symptomatology associated with his bilateral hand disability.

The disability picture of the Veteran's bilateral psoriatic arthritis of his hands more nearly approximates the criteria for unfavorable ankylosis of his fingers as of June 18, 2010, the date of the VA examination which reflected the severity of his bilateral hand disability.

Under Diagnostic Code 5216, a disability rating of 60 percent is assigned for unfavorable ankylosis of five digits or the major hand and a disability rating of 50 percent is assigned for unfavorable ankylosis of five digits of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5216.  The Veteran in this case is right-handed.

The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216 to 5230 provides in particular, that:

(1) For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Table 'Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.'

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. Id.

(3) Evaluation of ankylosis of the little finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis. Id.

(4) Evaluation of ankylosis of the thumb:  (i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx; (ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis; (iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis;
(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

While the medical evidence of record shows that ankylosis has not been found on examination in the Veteran's hands, the severity of his limitation of function approximates ankylosis.  As of June 19, 2010, the Veteran's bilateral psoriatic arthritis has caused severe flare-ups, which occurred on a daily basis and lasted for several hours.  He has decreased strength and limited motion due to pain.  Treatment records reflect that his arthritis was refractory to medication.  He endorsed pain and locking in his hands that necessitated wearing heated gloves in the mornings in order to allow him to complete his activities of daily living.  In September 2011, the Veteran indicated that he was unable to work on a steady basis.  The examiner noted limitation of motion, pain and functional loss in all of his fingers.  

Private and VA medical evidence since the June 19, 2010 VA examination supports the Veteran's assertions and reflects the consistently debilitating nature of his psoriatic arthritis of his hands.  Given the nature and severity of his service-connected psoriatic arthritis of his hands, a 60 percent disability rating is warranted for his right (major) hand and a 50 percent disability rating is warranted for his left (minor) hand, under Diagnostic Code 5216, as of June 19, 2010.

The Veteran has been rated, prior to June 18, 2010, under the criteria for RA; this produced the highest rating for the Veteran's bilateral hand disability for that period.  His symptoms did not approximate the criteria for a rating for ankylosis; however, he was shown to have three or more incapacitating exacerbations due to his psoriatic arthritis.  As such, his 40 percent rating was the most beneficial for the period prior to June 19, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Beginning June 19, 2010, the Veteran's bilateral hand disability would have warranted, at most, a 60 percent disability rating based on his symptoms under Diagnostic Code 5002.  He has not met the higher 100 percent criteria, because he has not had the requisite constitutional manifestations that are totally incapacitating.  Id.  However, separate ratings for each hand under the criteria pertaining to ankylosis provided the Veteran with a more beneficial total rating, and are appropriate considering the severity of his bilateral hand disability.  38 C.F.R. § 4.71a, Diagnostic Code 5216.
 
Other Diagnostic Codes have been considered in order to rate the Veteran's bilateral hand disability for the period prior to June 19, 2010, in order to provide the highest rating possible; however, a rating under the criteria for unfavorable ankylosis is most appropriate, as of June 19, 2010.  38 C.F.R. § 4.71, Diagnostic Codes 5216.

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's scars, primarily pain in this case, are contemplated by the rating criteria set out in Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Similarly, the symptoms associated with his service-connected GERD are included the in criteria pertaining to hiatal hernia under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Finally, in this decision, the Veteran has been granted a 40 percent disability rating for his bilateral hand disability prior to June 19, 2010, and forty and fifty percent disability ratings for his bilateral hand disability, as of June 19, 2010.  Prior to June 19, 2010, the symptoms caused by the Veteran's bilateral hand disability are contemplated in Diagnostic Code 5002, which includes consideration of incapacitating exacerbations.  As of June 19, 2010, the Veteran's bilateral hand disability was rated with separate disability ratings under Diagnostic Code 5216, which contemplates the severe nature of the Veteran's limitations in his hands as a result of his arthritis.  Thus, the evidence does not support referring this case for extraschedular evaluation for his scars, GERD or bilateral hand disability.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.

Pursuant to the decisions herein, as of June 19, 2010, the Veteran is service-connected for GERD at a 60 percent disability rating, for right hand psoriatic arthritis at a 60 percent disability rating, for left hand psoriatic arthritis at a 50 percent disability rating, for nephrolithiasis at a 30 percent disability rating, for scars at a 20 percent disability rating, for his right wrist disability at a 10 percent disability rating, for his left wrist disability at a 10 percent disability rating, and for his right knee disability at a 10 percent disability rating, for a combined disability rating of 100 percent.  38 C.F.R. § 4.25, 4.26 (2011).

Even with consideration of the bilateral factor with regard to his service-connected hands, wrists and scars, the Veteran's disability ratings do not combine to a 100 percent disability rating prior to this time.  Id.

The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Therefore, as of June 19, 2010, further consideration of TDIU is therefore not warranted.  Id.

With regard to the period prior to June 19, 2010, the Veteran meets the percentage requirements set out in 38 C.F.R. § 4.16(a); however, the evidence does not reflect that the Veteran was unable to obtain or maintain gainful employment due to his service-connected disabilities during this period.  The Veteran has not indicated that, prior to June 19, 2010, he was unable to work due to his service-connected disabilities, and the medical evidence of record does not reflect that he was unemployable.  The Veteran has asserted that his bilateral hand disability has been, be far, his most serious service-connected disability.  In VA examinations prior to June 19, 2010, the assessment was that his bilateral hand disability had mild to moderate and significant effects on his occupation, but there is no evidence that his service-connected disabilities, as a whole, rendered him unemployable.  


ORDER

Service connection for a wart disorder of scars on his hands and wrists is granted.

An initial disability rating of 20 percent is granted for the period from February 8, 2010 to June 17, 2011 for scars of the hands and right wrist.

An initial disability rating of 30 percent is granted as of June 18, 2011 for scars of the hands and right wrist. 

An initial disability rating of 60 percent is granted for the entire appeals period for GERD.  

Prior to June 19, 2010, an initial disability rating of 40 percent is granted for right and left hand psoriatic arthritis.  

As of June 19, 2010, an initial disability rating of 60 percent is granted for right hand psoriatic arthritis.  

As of June 19, 2010, an initial disability rating of 50 percent is granted for left hand psoriatic arthritis.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993). This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114. See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

In Bradley, the Court essentially required the Board to consider entitlement to special monthly compensation in conjunction with a claim for increased rating.

Special monthly compensation on account of being housebound is payable, under 38 U.S.C.A. 1114(s), where a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 C.F.R. § 3.350(i)(2) (2011); see Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The Veteran may meet the percentage requirements of 38 C.F.R. § 3.350(i)(2) as of June 19, 2010.  As of that date, the Veteran was service-connected for right hand psoriatic arthritis at a 60 percent disability, for left hand psoriatic arthritis at a 50 percent disability rating, for scars at a 20 percent disability rating, for his right wrist disability at a 10 percent disability rating, for his left wrist disability at a 10 percent disability rating.  If viewed as a single disability, he would have a 100 percent rating.  He has an additional disability, GERD rated as 60 percent disabling.  This matter should initially be adjudicated by the agency of original jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

In addition, an examination is needed to determine whether the Veteran meets the criteria for a higher rate of special monthly compensation on the basis of the need for aid and attendance.  38 U.S.C.A. § 1114(l) (West 2011); 38 C.F.R. §§ 3.350(b), 3.352 (2011).

In a January 2011 rating decision, the RO granted service connection for right wrist surgical scars.  In November 2011, the Veteran filed a notice of disagreement with the effective date for service connection.  A statement of the case has not been issued as to the issue of an earlier effective date for entitlement to service connection for scars. 

In an October 2011 rating decision, the RO denied entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a June 2011 removal of a wart from the Veteran's right third finger. The Veteran filed a notice of disagreement with his decision, but the RO issued a statement of the case on the underlying service connection claim for the wart only.  A statement of the case has not been issued as to this issue. 

The Board is required to remand these issues for issuance of the necessary statements of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issues of entitlement to an earlier effective date for entitlement to service connection for scars and for a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a June 2011 removal of a wart from the Veteran's right third finger.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  The AOJ should afford the Veteran an examination to determine whether he meets the criteria for special monthly compensation based on the need for regular aid and attendance, or on account of being housebound (i.e. his service connected disabilities would prevent him from leaving his home to earn a living).

3.  The AOJ should adjudicate the Veteran's entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


